DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26, 32-34, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Published Patent Application No. 2018/0052276 (hereinafter “Klienman”).
Regarding claim 21, Klienman teaches a waveguide (3400) comprising: a substrate (3402); and an imprinted pattern on a side of the substrate, wherein the imprinted pattern comprises: a first zone comprising a first grating structure (3420); and a second zone (3450B) comprising a second grating structure (3453), wherein the first zone is between the substrate and the second zone (as the substrate extends further to the right past the first grating structure 3420), wherein the second grating structure differs from the first grating structure (Fig. 34B; contrast grating 3420 with grating 3453).
Regarding claim 22, Klienman teaches that the first zone comprises an incoupling grating (3420) configured to receive light (3428A) from a projector.
Regarding claim 23, Klienman teaches that the incoupling grating is further configured to alter propagation angles of the light such that the light can travel through the waveguide by total internal reflection (3428B) toward the second zone.
Regarding claim 24, Klienman teaches that the second zone comprises at least one of an orthogonal pupil expander (OPE) grating structure or an exit pupil expander (EPE) grating structure (Fig. 34B).
Regarding claim 25, Klienman teaches that the first zone comprises line gratings (Fig. 34B).
Regarding claim 26, Klienman teaches that the second zone comprises pillars or holes (pars. [0594], [0608]).
Regarding claim 32, Klienman teaches that the imprinted pattern further comprises a third zone (3450A) comprising a third grating structure (superposition of gratings 3451, 3452), wherein the second zone is between the first zone and the third zone (by direction of light propagation; Fig. 34B).
Regarding claim 33, Klienman teaches that the second zone comprises pillars or holes configured to divide and redirect at least a portion of light from the first zone and to spread and to multiply the light within a plane of the waveguide toward the third zone (pars. [0594], [0608]).
Regarding claim 34, Klienman teaches that the third zone comprises line gratings and holes (Fig. 34B; pars. [0594], [0608]).
Regarding claim 37, Klienman teaches that the first zone comprises a first material, the second zone comprises a second material, and a refractive index of the substrate exceeds a refractive index of the first material and a refractive index of the second material (as evidenced by the total internal reflection of light; Fig. 34B).
Regarding claim 38, Klienman teaches that the substrate is glass (pars. [0325], [0364], [0656], [0808], [0810], [025], [0827], [0832], the first zone is a patterned polymer grating, and the second zone is a patterned polymer grating (pars. [0331], [0591]).
Regarding claim 39, Klienman teaches an eyepiece (Figs. 35A-J).
Regarding claim 39, Klienman teaches a virtual reality or augmented reality apparatus (Figs. 1, 15, 16).
Allowable Subject Matter
Claims 27-31, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 27-31, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when considered in light of the claimed invention as a whole, that the first zone comprises an orthogonal pupil expander (hereinafter “OPE”) and the second zone comprises an exit pupil expander (hereinafter “EPE”).
Regarding claim 35, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when considered in light of the claimed invention as a whole, that the third zone comprises a combined OPE/EPE grating structure.
Regarding claim 36, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when considered in light of the claimed invention as a whole, that the second zone comprises a second material, the third zone comprises a third material, and a refractive index of the second material exceeds a refractive index of the third material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY M BLEVINS/Primary Examiner, Art Unit 2883